Title: General Orders, 6 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Wednesday May 6th 1778.
                        Parole France—C. Signs Franklin. Frederick.
                        
                    
                    The Medicine Chests from Huntington’s and Varnum’s Brigades to be sent immediately to the yellow springs, to be refilled; from the Artillery and General McIntosh’s Brigades next saturday.
                    The Commander in Chief being more desirous to reclaim than punish offenders & willing to shew Mercy to those who have been misled by designing Traytors and that as many as can may participate the pleasures of the truly joyful day is pleased to pardon William McMarth of the Artillery and John Morrel of Coll Henry Jackson’s Regiment now under sentence of death & orders their immediate Release from Confinement—hoping that Gratitude to his Clemency will induce them in future to behave like good soldiers.
                